Citation Nr: 0906041	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  
The Veteran died in September 2003 and the appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for the 
cause of the Veteran's death.  

When this case was originally before the Board in 
January 2008, it was stayed pursuant to Ribaudo v. Nicholson, 
21 Vet. App. 16 (2007) (per curiam order).  On May 8, 2008, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), reversing the decision  of the U.S. Court 
of Appeals for Veterans Claims in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  The Federal Circuit's decision upheld the 
VA's interpretation in 38 C.F.R. § 3.307(a)(6)(iii) providing 
that in order to benefit from the regulation's presumption, a 
service member's presence at some point on the landmass or in 
the inland waters of Vietnam was required.  Accordingly, the 
Ribaudo stay of Haas-related cases is no longer in effect and 
the Board may resume adjudication of the previously stayed 
cases.  


FINDINGS OF FACT

1.  The Veteran died in September 2003 and the appellant is 
his widow.  

2.  The death certificate lists the immediate cause of death 
as Adult Respiratory Distress Syndrome (ARDS) with no 
underlying causes of death.  The death certificate also lists 
as other significant conditions contributing to death, but 
not related to the immediate cause of death:  cirrhosis of 
the liver; hepatitis C; and diabetes mellitus.  

3.  At the time of the Veteran's death, he was not service-
connected for any disability.  

4.  The conditions of the Veteran's naval service aboard the 
U.S.S. Hancock in the waters off the Republic of Vietnam did 
not involve duty or visitation in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
Veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Service connection for the cause 
of a Veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. §3.312(b).  The Veteran was not 
service-connected for any disability at the time of his 
death.  

If at the time of death service connection was not 
established for the fatal disability, an inquiry must be made 
to determine whether the fatal disorder was incurred in or 
aggravated by service, or in some instances, was manifest to 
a compensable degree within a specified period of time 
following service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  The immediate cause of the 
Veteran's death was ARDS, but the Veteran's service treatment 
records are silent for treatment of ARDS and there is no 
evidence that ARDS was manifest within one year following 
discharge from service.  So, service connection for the cause 
of death is not warranted with respect to the Veteran's ARDS.  

For the conditions that contributed to the Veteran's death 
(cirrhosis of the liver, hepatitis C, and diabetes mellitus), 
the Veteran's service treatment records are silent for 
treatment of those three conditions.  Moreover, there is no 
evidence that any of those conditions was manifest within one 
year following discharge from service.  And with respect to 
the cirrhosis of the liver and the hepatitis C, there is no 
other evidence to establish that they were incurred during 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

As for the diabetes mellitus, however, the appellant argues 
that since the Veteran served in the waters off the Republic 
of Vietnam, the special rules creating a presumption of 
inservice incurrence should be applied.  The regulations 
provide that a Veteran who, during active naval service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).  For those 
exposed to herbicides, if diabetes mellitus becomes manifest 
at a later time, inservice incurrence is presumed even if 
there is no inservice record of the disease.    38 C.F.R. 
§ 3.309(e).  

Here, the Veteran had active naval service during the 
applicable period.  He served aboard the U.S.S. Hancock, a 
multi-mission aircraft carrier that was active in Vietnamese 
waters during the period of the Veteran's naval service.    

But the regulation also provides that service in the waters 
offshore are considered to be "service in the Republic of 
Vietnam" only if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, to qualify for the presumption of 
herbicide exposure, a claimant must establish that the 
Veteran set foot within the land borders of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (Veteran who never 
went ashore from the ship on which he served in Vietnam 
coastal waters was not entitled to presumptive service 
connection).  

There is no evidence that the Veteran ever went ashore in 
Vietnam during his naval service off the shore of the 
Republic of Vietnam.  Neither the Veteran's service treatment 
records nor his personnel file show that he was ever ashore 
in Vietnam.  Moreover, the National Personnel Records Center 
responded to an inquiry from the RO in March 2004, indicating 
that while the Veteran served on the U.S.S. Hancock while it 
was in the official waters of Vietnam, the records did not 
indicate whether the Veteran had ever set foot in country.  

The appellant argued in a June 2004 statement that if the 
Veteran was stationed aboard a ship, he must have disembarked 
in Vietnam.  But there is no basis for such an assumption 
because the U.S.S. Hancock traveled to other ports during the 
Veteran's naval service aboard that ship.  The regulations 
make clear that unless the conditions of service involved 
duty or visitation in the Republic of Vietnam, a Veteran 
serving in the waters offshore Vietnam has not had the type 
of "service in the Republic of Vietnam" that permits 
exposure to herbicides to be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If the exposure to herbicide presumption is not available, a 
claimant can nevertheless establish service connection based 
on actual exposure to herbicides.  Here, the appellant has 
not submitted any evidence about the Veteran's exposure to 
herbicides other than the naval history of the 
U.S.S. Hancock.  Since the record does not establish the 
Veteran's exposure to herbicides during active naval service, 
the criteria to establish the presumption that his diabetes 
mellitus was incurred during service as a result of herbicide 
exposure have not been met.   

In sum, since the Veteran was not service-connected for any 
disability at the time of his death, and no disability 
contributing to his death was incurred during active naval 
service, service connection for the cause of death is not 
warranted on this record.  

Nor does application of the benefit-of-the-doubt doctrine 
lead to a different result.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  But when, as here, 
the only evidence in favor of the claim is a suggestion that 
the Veteran must have gone ashore, the evidence against the 
claim is much greater than that in favor and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  
  
Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  And when adjudicating a claim for DIC, VA must 
provide the claimant with:  (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2004 letter describing the evidence needed 
to support the appellant's claim was timely mailed before the 
April 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection for 
the cause of death, identified what evidence VA was 
collecting, and identified what evidence might be helpful in 
establishing her claim.  That letter did not provide the 
appellant with a statement of the conditions for which the 
Veteran had been service-connected at the time of his death.  

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the claimant 
raises a presumption of prejudice, so that VA has the burden 
to establish that the claimant was not, in fact, prejudiced 
by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the appellant was not prejudiced by VA's failure to 
identify the conditions for which the Veteran was service-
connected at his death because he was not service-connected 
for any disabilities.  Thus, even if VA had provided proper 
notice (of no service-connected disabilities), since the 
Veteran had not been service-connected for any disabilities 
at the time of his death, it would have been impossible for 
the appellant to establish that one of his service-connected 
disabilities caused his death.  Since the February 2004 
letter adequately explained the evidence necessary to 
establish service connection on the basis that the diabetes 
mellitus that contributed to his death was incurred during 
service (based on exposure to herbicides), the appellant had 
a meaningful opportunity to participate in the adjudication 
process and was not prejudiced by the inadequate notice.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining the Veteran's service treatment records and his 
naval personnel file.  A VA medical opinion is not required 
as there is no indication that the cause(s) of the veteran's 
death is related to his service.  The appellant requested no 
assistance in obtaining other records.    

ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


